DETAILED ACTION
	This Office Action is in response to Applicant’s Remarks filed on 02 June 2022.
	Claims 1-19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. (Biomaterials, 2005, vol. 26, pp. 359-371, cited in previous Office Action) in view of Yeom et al. (Bioconjugate Chem, 2010, vol. 21, pp. 240-247, cited in previous Office Action).
	Segura et al. teach a crosslinked hyaluronate (HA) hydrogel for use in soft tissue augmentation (p.369, last para). Segura et al. teach modifying HA with biotin (vitamin B7) or collagen via EDC, through an adipic acid dihydrazide (AAD), (p.360, 2.2. Synthesis of biotinylated-hyaluronic acid). Segura et al. teach starting from sodium hyaluronan, with a molecular weight of 1,330,000 Da (p.360, 2.1. Materials). Segura et al. teach crosslinking HA with PEGDG (abstract; p.360; and p.361, 2.3). Segura et al. teach the HA was modified with biotin to give a 6% degree of conjugation (p.367, first para). Segura et al. teach the HA-biotin is conjugated to each other via esterification through the carboxylic acid groups (p.360, second para). Segura et al. teach HA has been modified with integrin binding protein RGD. Segura et al. teach these HA hydrogels are intended to degrade slowly, support cell adhesion and carry functionalized compounds (abstract and p.360, second para). 
	While Segura et al. disclose the composition is suitable for soft tissue augmentation, Segura et al. do not expressly disclose administering the composition to the skin or wrinkles (present claims 1 and 2).
	Yeom et al. teach a cross-linked dermal filler comprising HA hydrogels prepared by direct amide bond formation between the carboxyl groups of HA and HMDA with an optimized carboxyl group modification for effective tissue augmentation (abstract). Yeom et al. teach preparing the direct conjugate via EDC. Yeom et al. teach the compositions were subcutaneously injected to wrinkled mice, wherein the hydrogels were stable for more than 3 months and exhibited the best tissue augmentation effect. Yeom et al. found the dermal thickness and dermal collagen density of the wrinkled mice were comparable to those of normal mice after 12 weeks of treatment. Yeom et al. teach the molecular weight of HA is 234,000 Da (p.241). Yeom et al. teach a composition comprising 1.0 wt.% HA having a molecular weight of 1.0 M Dalton. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA, conjugated with biotin to treat wrinkles in a skin.
One having ordinary skill in the art would have been motivated to administer crosslinked HA, conjugated with biotin to treat wrinkles in a skin because Segura et al. acknowledge crosslinked HA hydrogels are useful in soft-tissue augmentation, and Yeom et al. expressly teach success in treating wrinkled skin with crosslinked HA hydrogels. 
From the combined teachings of Segura et al. and Yeom et al., the ordinary artisan would have been motivated to directly or indirectly modify HA, via an ester or amide bond as these were successfully employed to give HA hydrogels. 
With respect to the molecular weight, the combined teachings suggest the HA can range in size from a few hundred thousand to over a million Daltons, wherein 234,000 Dalton HA was crosslinked was stable and found to reduce the size of wrinkles. A molecular weight of 234,000 Daltons is close in size to the lower limit claimed of 300,000 Da. See MPEP 2144.05, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” and “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. and Yeom et al. as applied to claims 1-13 and 15-17 above, and further in view of Petrovich et al. (RU 2382050C1, cited in previous Office Action).
Segura et al. teach as discussed above.
Segura et al. do not expressly disclose vitamin C (present claim 14).
Yeom et al. teach as discussed above.
Petrovich et al. teach preparing a composition comprising modified and crosslinked HA, wherein the HA is modified with ascorbic acid (i.e. vitamin C), (claim 1). Petrovich et al. teach using the HA in the field of aesthetic dermatology and plastic surgery (Description, first para). Petrovich et al. teach ascorbic acid includes sodium salt of ascorbic acid and sodium salt of phosphoric acid ester of ascorbic acid (claim 4). Petrovich et al. teach the HA is crosslinked with BDDE (claim 6, and example 2). Petrovich et al. teach reacting sodium hyaluronate with ascorbic acid or salt thereof at a ratio of from 100:1 to 5:1 (claim 19). Petrovich et al. teach the formation of a strong chemical bond between ascorbic acid and crosslinked HA prolongs the action of ascorbic acid (i.e. sustained release), (p.3, para 4). Petrovich et al. teach the composition can be in the body for more than a month without significant destruction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA, conjugated with ascorbic acid to treat the skin because it is recognized as a vitamin, like biotin of Segura et al. for soft tissue augmentation. In addition, Petrovich et al. found the composition was stable in the body for more than a month without significant degradation. This property is in line with the desired property of the hydrogels described by Segura et al. Thus, one having ordinary skill in the art would have had a reasonable expectation of success in covalently conjugating crosslinked HA with vitamin B7 (biotin) or vitamin C (ascorbic acid).
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. and Yeom et al. as applied to claims 1-13 and 15-17 above, and further in view of Reinmuller (US Patent No. 7,807,656, cited in previous Office Action).
Segura et al. teach as discussed above.
Segura et al. do not expressly disclose administering lidocaine (instant claim 19).
Yeom et al. teach as discussed above.
Reinmuller teaches pharmaceutical compositions comprising cross-linked HA for reducing the size of wrinkles in the face, in a long-lasting manner (col 1:25-30). Reinmuller teaches incorporating a local anesthetic such as lidocaine to avoid pain when puncturing with a needle (col 3:44-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA covalently modified with a vitamin, in combination with lidocaine anesthetic because the anesthetic helps reduce or eliminate pain upon injecting the dermal filler into the skin to treat wrinkles, as taught by Reinmuller.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive. 
Applicant contends Seguar does not disclose treating skin with a dermal filler composition comprising a crosslinked HA and an agent selected from a vitamin. Applicant argues these deficiencies of Seguar are not remedied by either Yeom, Petrovich, or Reinmuller. 
The above arguments are not found persuasive. One having ordinary skill in the art would have been motivated to administer crosslinked HA, conjugated with biotin to treat wrinkles in a skin because Segura et al. acknowledge crosslinked HA hydrogels are useful in soft-tissue augmentation, and Yeom et al. expressly teach success in treating wrinkled skin with crosslinked HA hydrogels. 
The rejections are hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is covalently conjugated to hyaluronic acid:
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,092 in view of Petrovich et al. (cited above).
The claims of the ‘092 Patent are directed towards a method of treating fine line wrinkles in skin, the method comprising injecting a hydrogel composition into a dermal region of a patient, the composition comprising BDDE-crosslinked HA, and optionally a non-crosslinked HA, and ascorbyl 3-aminopropyl phosphate (a vitamin C derivative) covalently conjugated to the BDDE-crosslinked HA. The concentration of HA is between about 18 mg/g and 30 mg/g. The composition is at least 90% low molecular weight HA having a mean molecular weight of about 300 kDa and about 400 kDa. The ascorbyl 3-aminopropyl phosphate is covalently conjugated to the BDDE-crosslinked HA via BDDE or amidization (claims 12 and 13). The composition further contains lidocaine (an anesthetic agent).
The reference Patent do not expressly disclose ascorbic acid. 
Petrovich et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbic acid to hyaluronic acid, as an alternative to the ascorbic acid derivative because Petrovich et al. successfully conjugated ascorbic acid to HA, and delivered it to the skin. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Petrovich et al.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,393,263 in view of Petrovich et al. (cited above). 
The ‘263 Patent is directed towards a method for treating skin comprising introducing a composition into the skin of a patient, the composition comprising AA2G (a vitamin C derivative) covalently conjugated to crosslinked HA via BDDE (claim 1). The degree of conjugation is about 3 mol% to about 15 mol% (claim 9). The composition further comprises lidocaine (an anesthetic agent, claims 19, 20, 22 and 23). 
The reference Patent do not expressly disclose ascorbic acid. 
Petrovich et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbic acid to hyaluronic acid, as an alternative to the ascorbic acid derivative because Petrovich et al. successfully conjugated ascorbic acid to HA, and delivered it to the skin. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Petrovich et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,149,422;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,408,797;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,737,633;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,962,464;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,988;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,994,049;

Thus, the instant claims are prima facie obvious over the claims of the reference Patent.
The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-17, 19 and 20 of copending Application No. 16/938,504;
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/735,532
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Applicant has requested that the double patenting rejections be held in abeyance until patentable subject matter is identified. 
The obviousness double patenting rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759